PER CURIAM.
The two critical issues presented in this schoolground accident case were: one, at what time did the school authorities undertake to provide adult supervision on the school premises, and two, precisely at what time did the accident in question occur. The testimony on both of these issues was controverted. As a directed verdict is appropriate only when the evidence and all reasonable inferences therefrom fail to prove the plaintiffs case, it was error for the trial court to have directed a verdict in favor of the School Board. See Hartnett v. Fowler, 94 So.2d 724 (Fla.1957); Martin v. Kendall, 96 So.2d 668 (Fla.3d DCA 1957), cert. dismissed, 102 So.2d 727 (Fla.1958).
Accordingly, we reverse and remand for proper resolution of the factual issues. In view of our reversal of the directed verdict on these issues, we find it unnecessary to address appellant’s other points.
Reversed and remanded for further proceedings.